Dismissed and Opinion Filed March 11, 2020




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-20-00068-CV

                         IN RE TADARRIAN JOHNSON, Relator

             Original Proceeding from the 265th Judicial District Court
                               Dallas County, Texas
               Trial Court Cause Nos. F08-55949-R & F11-58573-R

                                       OPINION
                   Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Partida-Kipness
        In this original proceeding, relator TaDarrian Johnson seeks a writ of

mandamus compelling the trial court to rule on a “Motion For Nunc Pro Tunc”

relator filed seeking to delete fines and fees from the clerk’s bill of costs. The trial

court’s online docket sheet shows the trial court denied relator’s motion by order

entered on March 28, 2019.1 A case becomes moot if “the issues presented are no


    1
      An appellate court has the discretion to take judicial notice of adjudicative facts that are matters of
public record on its own motion. See TEX. R. EVID. 201(b); In re Estate of Hemsley, 460 S.W.3d 629, 638
(Tex. App.—El Paso 2014, pet. denied). Generally, appellate courts take judicial notice of facts outside the
record only to determine jurisdiction or to resolve matters ancillary to decisions which are mandated by
law. SEI Bus. Sys., Inc. v. Bank One Texas, N.A., 803 S.W.2d 838, 841 (Tex. App.—Dallas 1991, no writ);
see Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 624 (Tex. 2012). For example, “[I]t is
appropriate to take judicial notice of the official record to determine the current status of the underlying
case.” In re Ramirez, No. 08-15-00270-CV, 2015 WL 6768739, at *1, n.1 (Tex. App.—El Paso Nov. 5,
longer live or the parties lack a legally cognizable interest in the outcome.” Harlow

Land Co., Ltd. v. City of Melissa, 314 S.W.3d 713, 716 (Tex. App.—Dallas 2010,

no pet.). A court lacks subject-matter jurisdiction over a case that has become moot.

Id.

        Because relator has received the relief requested in his petition, his petition is

now moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (orig.

proceeding) (relief sought in mandamus proceeding became moot when relator

obtained information sought in petition from district clerk). Accordingly, we dismiss

relator’s petition for writ of mandamus. See id.; see also In re Evans, 581 S.W.3d
431, 434 (Tex. App.—Texarkana 2019, orig. proceeding) (dismissing petition for

writ of mandamus because matter had become moot).




                                                        /Robbie Partida-Kipness/
                                                        ROBBIE PARTIDA-KIPNESS
                                                        JUSTICE

200068F.P05




2015, orig. proceeding) (mem. op.). Here, we take judicial notice of the trial court’s online docket sheets in
cause numbers F08-55949-R and F11-58573-R. See Praise Deliverance Church v. Jelinis, LLC, 536 S.W.3d
849, 853 (Tex. App.—Houston [1st Dist.] 2017, pet. denied) (taking judicial notice of publicly accessible
court docket sheets); see also In re De Leon, No. 04-05-00057-CV, 2005 WL 291440, at *1 (Tex. App.—
San Antonio Feb. 9, 2005, orig. proceeding) (mem. op.) (taking judicial notice of docket sheets from
underlying proceedings).
                                                    –2–